Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
 	Applicant’s amendment dated 9 May 2022, in which claims 1, 5, 6, 39, 49 have been amended, and claims 7, 56, 57 have been cancelled, is acknowledged.
Claims 1-6, 36-54 and 84-91 are pending in the instant application.
Claims 45, 49-54 and 84-91 are withdrawn as being drawn to a non-elected invention or to a non-elected species.
Claims 1-6, 36-44, 46-48 are being examined on their merits herein. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 May 2022 is acknowledged and considered. 
Response to arguments of 9 May 2022
In view of Applicant’s amendment of 9 May 2022, all the rejections to claims 7, 56, 57 are herein withdrawn. Claims 7, 56, 57 have been cancelled.
	In view of Applicant’s amendment of 9 May 2022, the rejection of claim 39 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is herein withdrawn. Applicant has amended claim 39 to recite that the pharmaceutical composition further comprises at least one pharmaceutically acceptable excipient selected from a binder, a filler, a disintegrant, a lubricant, a coating, a sweetener, a flavor, a color, and combinations thereof.
 	In view of Applicant’s amendment of 9 May 2022, the rejection of claims 5, 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is herein withdrawn. Claims 5, 6 have been amended to depend on claim 1.
Applicant’s arguments (Remarks of 9 May 2022, pages 9-14) against the rejection of claims 1-7, 36-44, 46-48 under 35 U.S.C. 103 over Zimmer, in view of InMed Pharmaceuticals (4 November 2015), in further view of Smith, have been considered.
Applicant argues (Remarks of 9 May 2022, page 11, last two paragraphs, page 12) that Zimmer teaches that cannabinol is a CB1 and/or CB2 agonist. The examiner agrees that Zimmer clearly teaches that cannabinol is a CB1 and/or CB2 agonist (page 18, lines 13-17, also page 34, lines 12-14).
Applicant argues (page 11, last two paragraphs, page 12) that Zimmer teaches that agonists of the CB1 and/or CB2 receptor such as cannabinol (CBN) are useful to treat wound healing disorders characterized by excessive scarring; contrarily, Zimmer teaches that antagonists of the CB1 and/or CB2 receptor (cannabinol not listed as an antagonist) are useful to treat a wound healing disorder characterized by reduced wound healing, such as epidermolysis bullosa.
Applicant argues (page 12, first paragraph) that Zimmer teaches away from the claims because Zimmer teaches that epidermolysis bullosa is treated with CB1 and CB2 antagonists.
Applicant argues (page 12) that epidermolysis bullosa is characterized by fragile rather than thickened skin, and the pathology is blistering rather than scarring. Applicant argues (page 12, last paragraph) that Zimmer teaches that epidermolysis bullosa is treated with CB1/CB2 antagonists, which are not structurally related to cannabinoids generally or to cannabinol in particular (page 13, first paragraph).
Applicant re-iterates the argument (page 13, last paragraph) that Zimmer teaches away from the claims.
Applicant uses the same arguments against the reference by Zimmer (page 14, last paragraph, page 15) to argue against the rejection of claims 1-7, 36-44, 46-48 under 35 U.S.C. 103 over Zimmer, in view of Formukong, Smith, in further view of Coulombe.
Applicant’s arguments against the reference by Zimmer are found persuasive, and the rejections of claims 1-7, 36-44, 46-48 under 35 U.S.C. 103 over Zimmer, in view of InMed Pharmaceuticals (4 November 2015), in further view of Smith; and over Zimmer, in view of Formukong, Smith, in further view of Coulombe, are herein withdrawn.
Modified rejection is made below, based on Applicant’s amendment of 9 May 2022.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 36-44, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over InMed Pharmaceuticals (“InMed provides update on progress of its development program for epidermolysis bullosa”, 4 November 2015, cited in IDS), in view of Smith (US 2015/0126595, published 7 May 2015, cited in PTO-892 of 31 March 2021).
InMed Pharmaceuticals (“InMed provides update on progress of its development program for epidermolysis bullosa”, 4 November 2015, cited in IDS) teaches a method of treating epidermolysis bullosa (EB) comprising topically administering to the skin of a subject in need thereof INM-750, which is a topical formulation of phytocannabinoids. By teaching that INM-750 is a formulation applied topically to the skin, InMed implicitly teaches that INM-750 is a pharmaceutical composition comprising at least one pharmaceutically acceptable carrier for topical administration, as in instant claims 36, 39.
InMed Pharmaceuticals teaches (third paragraph) that initial pre-clinical studies were focused on studying the potential of INM-750 to treat the cause of EB by modulating the expression of key keratins, such as K14, K15, of instant claims 4-6, 48, which are critical to maintaining the integrity of the skin.
InMed teaches (fourth paragraph) that INM-750 has demonstrated positive effects in pre-clinical studies on wound healing and in inflammation. InMed teaches that INM-750 has wound healing and skin regeneration properties, as in instant claim 1, these properties being critical to help alleviate the primary symptoms of patients with EB. 
InMed teaches (fifth paragraph) that the anti-inflammatory effect of certain cannabinoids included in INM-750 has been studied. InMed teaches that cannabinoids included in INM-750 are able to down regulate the production of IL-8 by human keratinocytes, and inhibit IFN/TNF induced production of IL-6 by human keratinocytes. InMed teaches that, in addition to having an effect on wound healing, the cannabinoids included in INM-750 also help down regulate the chronic inflammation present in EB patients.
InMed does not specifically teach that INM-750 administered in the method comprises cannabinol, as in the instant claims.
InMed does not teach that the INM-750 formulation comprises Labrasol®, poloxamer 407, lecithin or/and isopropyl palmitate, as in instant claims 37, 38.
InMed does not teach that the INM-750 formulation comprises an additional therapeutic agent which is a topical anti-inflammatory agent, as in instant claim 40.
InMed does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.

Smith (US 2015/0126595) teaches that cannabinol is a cannabinoid ([0057], [0064], [0007]); cannabinoids of the invention are useful to treat, for example, pain and inflammation [0008]. 
Simth teaches a method of treating inflammation, pain [0008] comprising administering topically to the skin of a subject in need thereof a transdermal composition comprising a cannabinoid such as cannabinol CBN and a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407) [0014], [0020], which are ingredients of instant claims 37, 38.
Smith teaches [0014] that the PLO gel is non-irritating to the skin and is absorbed quickly.
Smith teaches that the compositions of the invention may also comprise, as in instant claims 41, 42, a terpene /terpenoid [0030], such as borneol [0047]. Smith also teaches limonene [0031], linalool [0034], -myrcene [0036], -pinene, -pinene [0038]-[0040], which are terpenoids of instant claims 44, 46, 47.  
It would have been obvious to combine the teachings of InMed Pharmaceuticals and Smith to arrive at the instant invention. The person of ordinary skill in the art would have administered cannabinol topically to the skin to treat epidermolysis bullosa (EB), because InMed teaches that cannabinoids INM-750 administered topically to the skin are being effective to treat epidermolysis bullosa, have positive effects on wound healing and in inflammation, have wound healing and skin regeneration properties, and help down regulate the chronic inflammation present in EB patients, which helps alleviate the primary symptoms of patients with EB, and Smith teaches that cannabinol is a cannabinoid effective to treat inflammation when administered topically to the skin. Thus, the person of ordinary skill in the art would have administered a cannabinoid which is cannabinol topically to the skin of a subject suffering from EB, or from subtypes of EB, with the expectation that cannabinol is effective to treat EB and is effective to treat inflammation as symptom of EB. 
With respect to claims 37, 38, the person of ordinary skill in the art would have been motivated to formulate cannabinol topically to the skin in a pharmaceutical composition comprising a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407), because Smith teaches formulations of cannabinoids such as cannabinol, in PLO gel, which is non-irritating to the skin and is absorbed quickly. Thus, the person of ordinary skill in the art would have formulated CBN for topical administration to the skin, using PLO gel taught by Smith, with the expectation that the PLO gel formulation of cannabinol is non-irritating to the skin and is absorbed quickly in the skin, and thus is effective to treat pain and inflammation in EB.
With respect to claims 41-44, 46, 47, the person of ordinary skill in the art would have been motivated to add a terpenoid, such as borneol, to the topical formulation of cannabinol or a mixture of cannabinol and cannabidiol, because Smith teaches that the compositions of the invention may also comprise a terpene /terpenoid, such as borneol, and Smith also teaches that the resulting composition is effective to treat inflammation and pain. Thus, the person of ordinary skill in the art would have added borneol to the topical formulation of CBN, or would have administered separately a topical formulation of borneol, in the method of treating EB, with the expectation that the combination of cannabinol with borneol is effective to treat pain and inflammation and promote wound healing in EB.
With respect to claim 40, the person of ordinary skill in the art would have been motivated to co-administer to EB patients an anti-inflammatory agent together with CBN, because the anti-inflammatory agent and CBN have anti-inflammatory properties. Therefore, one of ordinary skill in the art would have reasonably expected that combining an anti-inflammatory agent together with CBN, known to be useful for the same purpose, i.e. treating inflammation, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, it is considered prima facie obvious to co-administer them in a method used for the same purpose, namely to reduce inflammation in the context of EB. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
With respect to claims 4-6, 48, the person of ordinary skill in the art would have been motivated to evaluate the effect of cannabinol on keratin gene K15, because InMed Pharmaceuticals teaches the potential of cannabinoids INM-750 to treat the cause of EB by modulating the expression of key keratins, such as K14, K15, which are critical to maintaining the integrity of the skin. The person of ordinary skill in the art would have administered a cannabinoid which is cannabinol topically to the skin of a subject suffering from EB, with the expectation that said cannabinoid is effective to treat EB by modulating the expression of key keratins, such as K14, K15, which are critical to maintaining the integrity of the skin.
As such, claims 1-6, 36-44, 46-48 are rejected as prima facie obvious.

Claims 1-6, 36-44, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over InMed Pharmaceuticals (“InMed Expands Pipeline with Initiation of Program Targeting Epidermolysis bullosa simplex (EBS)”, 3 February 2015, cited in PTO-892), in view of Smith (US 2015/0126595, published 7 May 2015, cited in PTO-892 of 31 March 2021).
InMed Pharmaceuticals (3 February 2015) teaches a method of treating epidermolysis bullosa simplex (EBS) with cannabinoid-based therapy INM-750.
InMed (3 February 2015) teaches that INM-750 is designed to suppress pathological skin growth, differentiation and inflammation that are signature characteristics of EBS.
InMed (3 February 2015) does not specifically teach a method of treating EB comprising topically administering to the skin cannabinol, as in the instant claims.
InMed (3 February 2015) does not teach that that cannabinol is formulated for topical application to the skin, the formulation comprising Labrasol®, poloxamer 407, lecithin or/and isopropyl palmitate, as in instant claims 37, 38.
InMed (3 February 2015) does not teach the method, wherein the formulation comprises an additional therapeutic agent which is a topical anti-inflammatory agent, as in instant claim 40.
InMed (3 February 2015) does not teach that the method further comprises topically administering to the skin a terpenoid such as borneol, as in instant claims 41-44, 46-47.
InMed (3 February 2015) does not teach the effect of cannabinol on K5, K14, K15 in the method of treatment, as in instant claims 4-6. 

Formukong (Inflammation 1988, 12 (4), 361-371) teaches that cannabinol (CBN) is a cannabinoid which has anti-inflammatory activity when administered topically to the skin (Table 3, page 368, inhibition of erythema by topical administration to skin 25% with cannabinol). Formukong teaches that CBN is useful to treat skin inflammatory disorders (page 370, last paragraph).
Smith (US 2015/0126595) teaches a method of treating inflammation [0008] comprising administering topically to the skin of a subject in need thereof a transdermal composition comprising a cannabinoid such as cannabinol CBN and a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407) [0014], [0020], which are ingredients of instant claims 37, 38.
Smith teaches [0014] that the PLO gel is non-irritating to the skin and is absorbed quickly.
Smith teaches that the compositions of the invention may also comprise, as in instant claims 41, 42, a terpene /terpenoid [0030], such as borneol [0047]. Smith also teaches limonene [0031], linalool [0034], -myrcene [0036], -pinene, -pinene [0038]-[0040], which are terpenoids of instant claims 44, 46, 47.
Coulombe et al. (The Journal of Clinical Investigation 2009, 119 (7), 1784-1793) teach (Abstract) that defects in K5/K14 or K15 cause basal keratinocytes to become fragile and account for the skin rupture in EB. Thus, Coulombe implicitly teaches that modulating the expression of key keratins, such as K14, K15, of instant claims 4-6, 48, is critical to maintaining the integrity of the skin in patients suffering from EB.
  
It would have been obvious to combine the teachings of InMed (3 February 2015), Formukong and Smith to arrive at the instant invention. The person of ordinary skill in the art would have administered cannabinol topically to the skin to treat epidermolysis bullosa (EB), because InMed (3 February 2015) teaches that cannabinoid-based therapy INM-750 is effective to treat epidermolysis bullosa (EB), suppresses pathological skin growth, differentiation and inflammation which are signature characteristics of EBS, and Formukong and Smith teach that cannabinol (CBN) is a cannabinoid which has anti-inflammatory activity when administered topically to the skin. Thus, the person of ordinary skill in the art would have administered a cannabinoid which is cannabinol topically to the skin of a subject suffering from EB, with the expectation that cannabinol is effective to treat EB and is effective to treat inflammation as signature characteristic of EB. 
With respect to claims 37, 38, the person of ordinary skill in the art would have been motivated to formulate cannabinol topically to the skin in a pharmaceutical composition comprising a surfactant-lecithin organogel (PLO gel) including ingredients isopropyl palmitate, lecithin and PLURONIC F127 (alternative name poloxamer 407), because Smith teaches formulations of cannabinoids such as cannabinol, in PLO gel, which is non-irritating to the skin and is absorbed quickly. Thus, the person of ordinary skill in the art would have formulated CBN for topical administration to the skin, using PLO gel taught by Smith, with the expectation that the PLO gel formulation of cannabinol is non-irritating to the skin and is absorbed quickly in the skin, and thus facilitates the delivery of the therapeutic agent(s) to treat pain and inflammation in EB.
With respect to claims 41-44, 46, 47, the person of ordinary skill in the art would have been motivated to add a terpenoid, such as borneol, to the topical formulation of cannabinol, because Smith teaches that the compositions of the invention may also comprise a terpene /terpenoid, such as borneol, and Smith also teaches that the resulting composition is effective to treat inflammation and pain. Thus, the person of ordinary skill in the art would have added borneol to the topical formulation of CBN, or would have administered separately a topical formulation of borneol, in the method of treating EB, with the expectation that the combination of cannabinol with borneol is effective to treat pain and inflammation and wound healing in EB.
With respect to claim 40, the person of ordinary skill in the art would have been motivated to co-administer to EB patients an anti-inflammatory agent together with CBN, because the anti-inflammatory agent and CBN have anti-inflammatory properties. Therefore, one of ordinary skill in the art would have reasonably expected that combining an anti-inflammatory agent together with CBN, known to be useful for the same purpose, i.e. treating inflammation, would result in therapeutic effect. Since all compounds for co-administration herein are known to be useful to treat inflammation, it is considered prima facie obvious to co-administer them in a method used for the same purpose, namely to reduce inflammation in the context of EB. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
With respect to claims 4-6, the person of ordinary skill in the art would have been motivated to measure the effect of CBN on keratin genes K5, K14, K15 in the method of treatment, because Coulombe teaches that defects in K5, K14, K15 cause basal keratocytes to become fragile in EB. Thus, the person of ordinary skill in the art would have evaluated the effect of CBN on K5, K14, K15 mRNA or protein levels, in the method of treating EB, because modulating the expression of key keratins K14, K15, K5, was known to be critical to maintaining the integrity of the skin in patients suffering from EB.
As such, claims 1-6, 36-44, 46-48 are rejected as prima facie obvious.
	Conclusion
Claims 1-6, 36-44, 46-48 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627